Exhibit 10.1



SOUTHERN MISSOURI BANCORP, INC.
Common Stock
($0.01 par value per share)
At Market Issuance Sales Agreement
June 9, 2017


Keefe, Bruyette & Woods, Inc.
787 Seventh Avenue
4th Floor
New York, New York 10019
Ladies and Gentlemen:
Southern Missouri Bancorp, Inc., a Missouri corporation (the "Company"),
confirms its agreement (this "Agreement"), with Keefe, Bruyette & Woods, Inc.
("KBW") or (the "Distribution Agent") as follows:
1.   Issuance and Sale of Shares. The Company agrees that, from time to time
during
the term of this Agreement, on the terms and subject to the conditions set forth
herein, it may issue and sell through the Distribution Agent, shares (the
"Placement Shares") of the Company's voting common stock, par value $0.01 per
share (the "Common Stock") having an aggregate offering price of up to
$25,000,000, provided however, that in no event shall the Company issue or sell
through the Distribution Agent such number of Placement Shares that (a) exceeds
the dollar value of Company securities registered on, but not yet sold and
issued under, the effective Registration Statement (as defined below) pursuant
to which the offering of the Placement Shares is being made, or (b) exceeds the
number of authorized but unissued shares of Common Stock (the lesser of (a) and
(b), the "Maximum Amount"). Notwithstanding anything to the contrary contained
herein, the parties hereto agree that compliance with the limitations set forth
in this Section 1 on the number of Placement Shares issued and sold under this
Agreement shall be the sole responsibility of the Company and that the
Distribution Agent shall have no obligation in connection with such compliance.
The issuance and sale of Placement Shares through the Distribution Agent will be
effected pursuant to the Registration Statement (as defined below), although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue any Placement Shares.
The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (the "Securities
Act"), with the Securities and Exchange Commission (the "Commission"), a
registration statement on Form S-3 (File No. 333-202963), including a base
prospectus, relating to certain securities, including the Placement Shares to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (the "Exchange Act"). The Company has prepared a
prospectus supplement to the base prospectus included as part of such
registration statement  specifically relating  to  the  Placement  Shares  (the 
"Prospectus Supplement").  The  Company will  furnish to  the  Distribution
Agent,  for  use  by  the
 

--------------------------------------------------------------------------------

 
 
Distribution Agent, copies of the base prospectus included as part of such
registration statement, as supplemented by the Prospectus Supplement, relating
to the Placement Shares. Except where the context otherwise requires, such
registration statement, including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act or deemed to be a part of such registration
statement pursuant to Rule 430B of the Securities Act, is herein called the
"Registration Statement."  The base prospectus, including all documents
incorporated or deemed incorporated therein by reference to the extent such
information has not been superseded or modified in accordance with Rule 412
under the Securities Act (as qualified by Rule 430B(g) of the Securities Act),
included in the Registration Statement, as it may be supplemented by the
Prospectus Supplement, in the form in which such base prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act, is herein called
the "Prospectus." Any reference herein to the Registration Statement, the
Prospectus or any amendment or supplement thereto shall be deemed to refer to
and include the documents incorporated or deemed to be incorporated by reference
therein, and any reference herein to the terms "amend," "amendment" or
"supplement" with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein (the
"Incorporated Documents").
For purposes of this Agreement, all references to the Registration Statement,
the Prospectus or to any amendment or supplement thereto shall be deemed to
include the most recent copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System, or if applicable, the
Interactive Data Electronic Application system when used by the Commission
(collectively, "EDGAR").
2.   Placements. Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a "Placement"), it will notify the Distribution Agent by
email notice (or other method mutually agreed to in writing by the parties) of
the number of Placement Shares, the time period during which sales are requested
to be made, any limitation on the number of Placement Shares that may be sold in
any one day and any minimum price below which sales may not be made (a
"Placement Notice"), the form of which is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 3 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from the Distribution Agent set forth on Schedule 3, as such
Schedule 3 may be amended from time to time. Provided that the Company is
otherwise in compliance with the terms of this Agreement, the Placement Notice
shall be effective immediately upon receipt by the Distribution Agent unless and
until (i) the Distribution Agent declines to accept the terms contained therein
for any reason, in its sole discretion, (ii) the entire amount of the Placement
Shares thereunder has been sold, (iii) the Company suspends or terminates the
Placement Notice or (iv) this Agreement has been terminated under the provisions
of Section 13. The amount of any discount, commission or other compensation to
be paid by the Company to the Distribution Agent in connection with the sale of
the Placement Shares shall be calculated in accordance with the terms set forth
in Schedule 2. It is expressly acknowledged and agreed that neither the Company
nor the Distribution Agent will have any obligation whatsoever with respect to a
Placement or any Placement Shares  unless and until the  Company delivers  a 
Placement
 
2

--------------------------------------------------------------------------------

 
 
Notice to the Distribution Agent and the Distribution Agent does not decline
such Placement Notice pursuant to the terms set forth above, and then only upon
the terms specified therein and herein. In the event of a conflict between the
terms of Sections 2 or 3 of this Agreement and the terms of a Placement Notice,
the terms of the Placement Notice will control.
3.   Sale of Placement Shares by the Distribution Agent.
a.   Subject to the terms and conditions of this Agreement, for the period
specified in a Placement Notice, the Distribution Agent will use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of the Nasdaq Stock Market ("Nasdaq"), to sell the Placement Shares up to
the amount specified in, and otherwise in accordance with the terms of, such
Placement Notice. The Distribution Agent will provide written confirmation to
the Company no later than the opening of the Trading Day (as defined below)
immediately following the Trading Day on which it has made sales of Placement
Shares hereunder setting forth the number of Placement Shares sold on such day,
the compensation payable by the Company to the Distribution Agent pursuant to
Section 2 with respect to such sales, and the Net Proceeds (as defined below)
payable to the Company, with an itemization of the deductions made by the
Distribution Agent (as set forth in Section 5(b)) from the gross proceeds that
it receives from such sales. Subject to the terms of a Placement Notice, the
Distribution Agent may sell Placement Shares by any method permitted by law
deemed to be an "at the market offering" as defined in Rule 415 of the
Securities Act, including without limitation sales made directly on the Nasdaq,
on any other existing trading market for the Common Stock or to or through a
market maker. Subject to the terms of a Placement Notice, the Distribution Agent
may also sell Placement Shares by any other method permitted by law, including
but not limited to negotiated transactions, with the Company's consent. "Trading
Day" means any day on which Common Stock is purchased and sold on the Nasdaq.
4.   Suspension of Sales. The Company or the Distribution Agent may, upon notice
to the other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 3, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 3), suspend any sale
of Placement Shares; provided, however, that such suspension shall not affect or
impair any party's obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice. Each of the parties agrees that
no such notice under this Section 4 shall be effective against any other party
unless it is made to one of the individuals named on Schedule 3 hereto, as such
Schedule may be amended from time to time. During the period of any such
suspension, the Company shall have no obligations under Section 7(l), Section
7(m) and Section 7(n).
5.   Sale and Delivery to Distribution Agent; Settlement.
a.   Sale of Placement Shares. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, upon the Distribution Agent's acceptance of the terms of a Placement
Notice, and unless the sale of the Placement Shares described therein has been
declined, suspended, or otherwise terminated in accordance with  the terms of 
this Agreement, the Distribution Agent, for the  period specified  in  the
 Placement
 
3

--------------------------------------------------------------------------------

 
 
Notice, will use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable law to sell such Placement Shares up
to the amount specified in, and otherwise in accordance with the terms of, such
Placement Notice. The Company acknowledges and agrees that (i) there can be no
assurance that the Distribution Agent will be successful in selling Placement
Shares, (ii) the Distribution Agent will incur no liability or obligation to the
Company or any other person or entity if it does not sell Placement Shares for
any reason other than a failure by the Distribution Agent to use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Placement Shares as
required under this Agreement and (iii) the Distribution Agent shall be under no
obligation to purchase Placement Shares on a principal basis pursuant to this
Agreement, except as otherwise agreed by the Distribution Agent and the Company.
b.   Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
"Settlement Date"). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the "Net
Proceeds") will be equal to the aggregate sales price received by the
Distribution Agent, after deduction for (i) the Distribution Agent's commission,
discount or other compensation for such sales payable by the Company pursuant to
Section 2 hereof, and (ii) any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales.
c.   Delivery of Placement Shares. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting the Distribution Agent's or its
designee's account (provided the Distribution Agent shall have given the Company
written notice of such designee at least one Trading Day prior to the Settlement
Date) at The Depository Trust Company through its Deposit and Withdrawal at
Custodian System or by such other means of delivery as may be mutually agreed
upon by the parties hereto which in all cases shall be freely tradable,
transferable, registered shares in good deliverable form. On each Settlement
Date, the Distribution Agent will deliver the related Net Proceeds in same day
funds to an account designated by the Company on, or prior to, the Settlement
Date. The Company agrees that if the Company, or its transfer agent (if
applicable), defaults in its obligation to deliver Placement Shares on a
Settlement Date, then in addition to and in no way limiting the rights and
obligations set forth in Section 11(a) hereto, it will (i) hold the Distribution
Agent harmless against any loss, claim, damage, or reasonable, documented
expense (including reasonable and documented legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company or
its transfer agent (if applicable) and (ii) pay to the Distribution Agent
(without duplication) any commission, discount, or other compensation to which
it would otherwise have been entitled absent such default.  The Distribution
Agent agrees that if the Distribution Agent breaches this Agreement by failing
to deliver the applicable Net Proceeds within one Business Day following any
Settlement Date for Placement Shares delivered by the Company, the Distribution
Agent will pay the Company interest at a rate per annum based on the effective
overnight federal funds rate plus two (2.00) percentage points until such
proceeds, together with such interest, have been fully paid.
 
4

--------------------------------------------------------------------------------

 
 
d.    Limitations on Offering Size. Under no circumstances shall the Company
cause or request the offer or sale of any Placement Shares if, after giving
effect to the sale of such Placement Shares, the aggregate number of Placement
Shares sold pursuant to this Agreement would exceed the lesser of (A) together
with all sales of Placement Shares under this Agreement, the Maximum Amount and
(B) the amount authorized from time to time to be issued and sold under this
Agreement by the Company's board of directors, a duly authorized committee
thereof or a duly authorized executive committee, and notified to the
Distribution Agent in writing.  Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares pursuant to this Agreement
at a price lower than the minimum price authorized from time to time by the
Company's board of directors, a duly authorized committee thereof or a duly
authorized executive committee, and notified to the Distribution Agent in
writing.
e.   Alternative Arrangements. If the Company wishes to issue and sell the
Common Stock other than as set forth in Section 3 of this Agreement (an
"Alternative Placement"), it will notify the Distribution Agent of the proposed
terms of such Alternative Placement. If the Distribution Agent, acting as
principal or agent, wishes to accept such proposed terms (which it may decline
to do for any reason in its sole discretion) or, following discussions with the
Company wishes to accept amended terms, the Distribution Agent and the Company
will enter into a terms agreement, setting forth the terms of such Alternative
Placement. The terms set forth in such terms agreement will not be binding on
the Company or the Distribution Agent unless and until the Company and the
Distribution Agent have each executed such terms agreement accepting all of the
terms of such terms agreement. In the event of a conflict between the terms of
this Agreement and the terms of a terms agreement, the terms of such terms
agreement will control.
f.   Sales Through the Distribution Agent.  The Company agrees that any offer to
sell, any solicitation of an offer to buy, or any sales of Common Stock or any
other equity security of the Company shall only be effected by or through the
Distribution Agent, on any single given date; provided however, that (i) the
foregoing limitation shall not apply to (A) offers to sell, solicitations of
offers to buy or sales to employees, directors or security holders of the
Company or its subsidiaries, including through the exercise of options, or to a
trustee or other person acquiring such securities for the accounts of such
person or (B) offers to sell, solicitations of offers to buy or sales pursuant
to any merger, acquisition or similar agreement to which the Company is a party
and (ii) such limitation shall not apply (A) on any day during which no sales
are made pursuant to this Agreement or (B) during a period in which the Company
has notified the Distribution Agent that it will not sell Common Stock under
this Agreement and (1) no Placement Notice is pending or (2) after a Placement
Notice has been withdrawn.
g.   Trading by the Distribution Agent. The Company consents to the Distribution
Agent's trading Common Stock for such Distribution Agent's own account and for
the accounts of its clients at the same time as sale of the Common Stock occurs
pursuant to this Agreement.
 
5

--------------------------------------------------------------------------------

 
 
 
6.   Representations and Warranties of the Company. Except as disclosed in the
Registration Statement or Prospectus (including the Incorporated Documents), the
Company represents and warrants to, and agrees with the Distribution Agent that
as of the date of this Agreement and as of each Applicable Time (as defined
below), unless such representation, warranty or agreement specifies a different
date or time:
a.   Registration Statement and Prospectus. The transactions contemplated by
this Agreement meet the requirements for and comply with the conditions for the
use of Form S-3 under the Securities Act. The Registration Statement has been
filed with the Commission and has been declared effective under the Securities
Act. The Prospectus Supplement will name KBW as the distribution agent in the
section entitled "Plan of Distribution." The Company has not received, and has
no notice of, any order of the Commission preventing or suspending the use of
the Registration Statement, or threatening or instituting proceedings for that
purpose. The Registration Statement and the offer and sale of Placement Shares
as contemplated hereby meet the requirements of Rule 415 under the Securities
Act and comply in all material respects with said Rule. Any statutes,
regulations, contracts or other documents that are required to be described in
the Registration Statement or the Prospectus or to be filed as exhibits to the
Registration Statement have been so described or filed. Copies of the
Registration Statement, the Prospectus, and any such amendments or supplements
and all documents incorporated by reference therein that were filed with the
Commission on or prior to the date of this Agreement have been delivered, or are
available through EDGAR, to the Distribution Agent and its counsel. The Company
has not distributed and, prior to completion of the distribution of the
Placement Shares, will not distribute any offering material in connection with
the offering or sale of the Placement Shares other than the Registration
Statement, the Prospectus, and any Issuer Free Writing Prospectus (as defined
below) to which the Distribution Agent has consented. The Common Stock is
currently quoted on the Nasdaq Global Market. The Company has not, in the 12
months preceding the date hereof, received notice from the Nasdaq to the effect
that the Company is not in compliance with the listing or maintenance
requirements of the Nasdaq. The Company has no reason to believe that it will
not in the foreseeable future continue to be in compliance with all such listing
and maintenance requirements.
b.   No Misstatement or Omission. The Registration Statement, when it became
effective, and the Prospectus, and any amendment or supplement thereto, on the
date of such Prospectus or amendment or supplement, conformed and will conform
in all material respects with the requirements of the Securities Act. At each
Applicable Time, the Registration Statement and the Prospectus, as of such date,
will conform in all material respects with the requirements of the Securities
Act. The Registration Statement, when it became or becomes effective, did not,
and will not, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. The Prospectus and any amendment and supplement thereto,
on the date thereof and at each Applicable Time (defined below), did not or will
not include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading. The documents incorporated by
reference in the Prospectus or any Prospectus Supplement did not, and any
further documents filed and incorporated by reference therein will not, when
filed with the Commission, contain an untrue statement of a material fact or
omit to state a material fact required to be stated in such document or
necessary to make the statements in such document, in light of the circumstances
under which they were made, not misleading. The foregoing shall not apply to
statements in, or omissions from, any such document made in reliance upon, and
in conformity with, information furnished to the Company by the Distribution
Agent in writing expressly for use in the preparation thereof.

 
6

--------------------------------------------------------------------------------

 
 
c.   Conformity with Securities Act and Exchange Act. The Registration
Statement, the Prospectus, any Issuer Free Writing Prospectus or any amendment
or supplement thereto, and the Incorporated Documents, when such documents were
or are filed with the Commission under the Securities Act or the Exchange Act or
became or become effective under the Securities Act, as the case may be,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable.
d.   Financial Information. The consolidated financial statements of the Company
included or incorporated by reference in the Registration Statement and the
Prospectus, together with the related notes and schedules, present fairly, in
all material respects, the consolidated financial position of the Company and
the Subsidiaries (as defined below) as of the dates indicated and the
consolidated results of operations, cash flows and changes in stockholders'
equity of the Company for the periods specified and have been prepared in
compliance with the requirements of the Securities Act and Exchange Act, as
applicable, and in conformity with generally accepted accounting principles in
the United States ("GAAP") applied on a consistent basis (except for such
adjustments to accounting standards and practices as are noted therein) during
the periods involved; the other financial and statistical data with respect to
the Company and the Subsidiaries contained or incorporated by reference in the
Registration Statement and the Prospectus, are accurately and fairly presented
and prepared on a basis consistent with the financial statements and books and
records of the Company; there are no financial statements (historical or pro
forma) that are required to be included or incorporated by reference in the
Registration Statement, or the Prospectus that are not included or incorporated
by reference as required; the Company and the Subsidiaries (as defined below) do
not have any material liabilities or obligations, direct or contingent
(including any off balance sheet obligations), not described in the Registration
Statement and the Prospectus which are required to be described in the
Registration Statement or Prospectus; and all disclosures contained or
incorporated by reference in the Registration Statement and the Prospectus, if
any, regarding "non--GAAP financial measures" (as such term is defined by the
rules and regulations of the Commission) comply with Regulation G of the
Exchange Act and Item 10 of Regulation S-K under the Securities Act, to the
extent applicable;
e.   Conformity with EDGAR Filing. The Prospectus delivered to the Distribution
Agent for use in connection with the sale of the Placement Shares pursuant to
this Agreement will be identical to the versions of the Prospectus created to be
transmitted to the Commission for filing via EDGAR, except to the extent
permitted by Regulation S-T.
f.   Organization. The Company and any subsidiary that is a significant
subsidiary (as such term is defined in Rule 1-02 of Regulation S-X promulgated
by the Commission) (each, a "Subsidiary", collectively, the "Subsidiaries"),
are, and will be, duly organized, validly existing as a corporation or other
entity and in good standing under the laws of their respective jurisdictions of
organization. The Company and the Subsidiaries are, and will be, duly licensed
or qualified as a foreign corporation for transaction of business and in good
standing under the laws of each  other jurisdiction in  which  their respective
 ownership or
 
7

--------------------------------------------------------------------------------

 
 
lease of property or the conduct of their respective businesses requires such
license or qualification, and have all corporate power and authority necessary
to own or hold their respective properties and to conduct their respective
businesses as described in the Registration Statement and the Prospectus, except
where the failure to be so qualified or in good standing or have such power or
authority would not, individually or in the aggregate, have a material adverse
effect or would reasonably be expected to have a material adverse effect on the
general affairs, management, business, financial condition or results of
operations of the Company and the Subsidiaries taken as a whole, or prevent the
consummation of the transactions contemplated hereby (a "Material Adverse
Effect").
g.   Subsidiaries.  As of the date hereof, the Company's only Subsidiaries are
set forth on Schedule 6(g).  Except as previously disclosed, the Company owns
directly or indirectly, all of the equity interests of the Subsidiaries free and
clear of any lien, charge, security interest, encumbrance, right of first
refusal or other restriction, and all the equity interests of the Subsidiaries
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights. As of the date of this Agreement, Southern Bank, a Missouri
state-chartered trust company with banking powers (the "Bank"), is the only
"significant subsidiary" of the Company.
h.   Bank Holding Company; State Bank Status. The Company is duly registered as
a bank holding company under the Bank Holding Company Act of 1956, as amended
(the "BHC Act"), and meets in all material respects the applicable requirements
for qualification as such. The activities of the Company's Subsidiaries are
permitted of subsidiaries of a bank holding company under applicable law and the
rules and regulations of the Federal Reserve Board set forth in Title 12 of the
Code of Federal Regulations. The Bank is a wholly-owned subsidiary of the
Company and holds the requisite authority from the Missouri Division of Finance
(the "Missouri Division") to conduct business as a state-chartered trust company
with banking powers under the laws of the State of Missouri. The deposit
accounts of the Bank are insured up to applicable limits by the Federal Deposit
Insurance Corporation (the "FDIC") and all premiums and assessments required to
be paid in connection therewith have been paid when due.
i.   No Violation or Default. Neither the Company nor any Subsidiary is (i) in
violation of its certificate of incorporation, charter or bylaws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary is bound or to which any of the property or assets of
the Company or any Subsidiary is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of each of clauses
(ii) and (iii) above, for any such violation or default that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the Company's knowledge, no other party under any material
contract or other agreement to which it or any Subsidiary is a party is in
default in any respect thereunder where such default would reasonably be
expected to have a Material Adverse Effect.
 
8

--------------------------------------------------------------------------------

 
 
j.   No Material Adverse Effect. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the
Registration Statement and Prospectus, there has not been (i) any Material
Adverse Effect, or any development involving a prospective Material Adverse
Effect, (ii) any transaction which is material to the Company and the
Subsidiaries taken as a whole, (iii) any obligation or liability, direct or
contingent (including any off-balance sheet obligations), incurred by the
Company or the Subsidiaries, which is material to the Company and the
Subsidiaries taken as a whole, (iv) any material change in the capital stock
(other than (A) the grant of additional options or shares of restricted stock
under the Company's existing equity incentive plans, (B) changes in the number
of outstanding shares of Common Stock of the Company due to the issuance of
shares upon the exercise or conversion of securities exercisable for, or
convertible into, Common Stock outstanding on the date hereof, (C) as a result
of the issuance of Placement Shares, (D) any repurchases of capital stock of the
Company, (E) as described in a proxy statement filed on Schedule 14A or a
Registration Statement on Form S-4, or (F) otherwise publicly announced) or
outstanding long-term indebtedness of the Company or the Subsidiaries or (v) any
dividend or distribution of any kind declared, paid or made on the capital stock
of the Company or any Subsidiary, other than in each case above in the ordinary
course of business or as otherwise disclosed in the Registration Statement or
Prospectus.
k.   Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and non-assessable and, other
than as disclosed in the Registration Statement or the Prospectus, are not
subject to any preemptive rights, rights of first refusal or similar rights. The
Company has an authorized, issued and outstanding capitalization as set forth in
the Registration Statement and the Prospectus as of the dates referred to
therein (other than changes which occur due to (i) the grant of additional
options or shares of restricted stock under the Company's existing equity
incentive plans, (ii) changes in the number of outstanding Common Stock of the
Company due to the issuance of shares upon the exercise or conversion of
securities exercisable for, or convertible into, Common Stock outstanding on the
date hereof, (iii) as a result of the issuance of Placement Shares, (iv) as
described in a proxy statement filed on Schedule 14A or a Registration Statement
on Form S-4, or (v) otherwise publicly amended and such authorized capital stock
conforms to the description thereof set forth in the Registration Statement and
the Prospectus. The description of the Common Stock in the Registration
Statement and the Prospectus is complete and accurate in all material respects.
As of the date referred to therein, the Company did not have outstanding any
rights or warrants to subscribe for, or any securities or obligations
convertible into, or exchangeable for, or any contracts or commitments to issue
or sell (excluding the grant of options or shares of restricted stock under the
Company's existing equity incentive plans), any shares of capital stock or other
securities, except as disclosed in the Registration Statement or the Prospectus.
l.   S-3 Eligibility.  (i) At the time of filing the Registration Statement and
(ii) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Securities Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to Section
13 or 15(d) of the Exchange Act or form of prospectus), the Company met the then
applicable requirements for use of Form S-3 under the Securities Act, including
compliance with General Instruction I.B.1 of Form S-3.
 
9

--------------------------------------------------------------------------------

 
 
m.   Authorization; Enforceability. The Company has full legal right, power and
authority to enter into this Agreement and perform the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
against the Company in accordance with its terms, except to the extent that (i)
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors' rights generally and by general
equitable principles and (ii) the indemnification and contribution provisions of
Section 11 hereof may be limited by federal or state securities laws and public
policy considerations in respect thereof.
n.   Authorization of Placement Shares. The Placement Shares, when issued and
delivered pursuant to the terms approved by the board of directors of the
Company or a duly authorized committee thereof, or a duly authorized executive
committee, against payment therefor as provided herein, will be duly and validly
authorized and issued and fully paid and nonassessable, free and clear of any
pledge, lien, encumbrance, security interest or other claim (other than any
pledge, lien, encumbrance, security interest or other claim arising from an act
or omission of the Distribution Agent or a purchaser), including any statutory
or contractual preemptive rights, resale rights, rights of first refusal or
other similar rights, and will be registered pursuant to Section 12 of the
Exchange Act. The Placement Shares, when issued, will conform in all material
respects to the description thereof set forth in or incorporated into the
Prospectus.
o.   No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or any
governmental or regulatory authority is required for the execution, delivery and
performance by the Company of this Agreement, and the issuance and sale by the
Company of the Placement Shares as contemplated hereby, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state securities laws or by the by-laws and
rules of the Financial Industry Regulatory Authority ("FINRA") or the Nasdaq,
including any notices that may be required by the Nasdaq, in connection with the
sale of the Placement Shares by the Distribution Agent.
p.   No Preferential Rights. (i) No person, as such term is defined in Rule 1-02
of Regulation S-X promulgated under the Securities Act (each, a "Person"), has
the right, contractual or otherwise, to cause the Company to issue or sell to
such Person any Common Stock or shares of any other capital stock or other
securities of the Company (other than upon the exercise of options or warrants
to purchase Common Stock or upon the exercise of options that may be granted
from time to time under the Company's stock option plans or pursuant to any
merger, acquisition or similar agreement to which the Company is a party), (ii)
no Person has any preemptive rights, rights of first refusal, or any other
rights (whether pursuant to a "poison pill" provision or otherwise) to purchase
any Common Stock or shares of any other capital stock or other securities of the
Company from the Company which have not been duly waived with respect to the
offering contemplated hereby, (iii) no Person has the right to act as an
underwriter or as a financial advisor to the Company in connection with the
offer and sale of the Common Stock, and (iv) no Person has the right,
contractual or otherwise, to require the Company to register under the
Securities Act any Common Stock or shares of any other capital stock or other
securities of the Company, other than pursuant to any merger, acquisition or
similar agreement  to which  the Company is
 
10

--------------------------------------------------------------------------------

 
 
a party, or to include any such shares or other securities in the Registration
Statement or the offering contemplated thereby, whether as a result of the
filing or effectiveness of the Registration Statement or the sale of the
Placement Shares as contemplated thereby or otherwise.
q.   Independent Public Accountant. BKD, LLP (the "Accountant"), whose report on
the consolidated financial statements of the Company is filed with the
Commission as part of the Company's most recent Annual Report on Form 10-K filed
with the Commission and incorporated into the Registration Statement, are and,
during the periods covered by their report, were independent public accountants
within the meaning of the Securities Act and the Public Company Accounting
Oversight Board (United States). To the Company's knowledge, with due inquiry,
the Accountant is not in violation of the auditor independence requirements of
the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act") with respect to the
Company.
r.   Enforceability of Agreements.  All agreements between the Company and third
parties (i) expressly referenced in the Prospectus, (ii) that involve
indebtedness of the Company that is secured by the capital securities of the
Bank, or (iii) that are material contracts and listed as exhibits in the
Company's Exchange Act filings incorporated by reference in the Prospectus,
other than such agreements that have expired by their terms or whose termination
is disclosed in documents filed by the Company on EDGAR, are legal, valid and
binding obligations of the Company enforceable in accordance with their
respective terms, except to the extent that (A) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' rights generally and by general equitable principles and (B) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof, and
except for any unenforceability that, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.
s.   No Litigation. There are no legal, governmental or regulatory actions,
suits or proceedings pending, nor, to the Company's knowledge, any legal,
governmental or regulatory investigations, to which the Company or a Subsidiary
is a party or to which any property of the Company or any Subsidiary is the
subject that, individually or in the aggregate, if determined adversely to the
Company or any Subsidiary, would reasonably be expected to have a Material
Adverse Effect or materially and adversely affect the ability of the Company to
perform its obligations under this Agreement; to the Company's knowledge, no
such actions, suits or proceedings are threatened or contemplated by any
governmental or regulatory authority or threatened by others that, individually
or in the aggregate, if determined adversely to the Company or any Subsidiary,
would reasonably be expected to have a Material Adverse Effect; and (i) there
are no current or pending legal, governmental or regulatory investigations,
actions, suits or proceedings that are required under the Securities Act to be
described in the Prospectus that are not described in the Prospectus including
any Incorporated Document; and (ii) there are no contracts or other documents
that are required under the Securities Act to be filed as exhibits to the
Registration Statement that are not so filed.
t.   Licenses and Permits. The Company and the Subsidiaries possess or have
obtained, all licenses, certificates, consents, orders, approvals, permits and
other authorizations issued by, and have made all declarations and filings with,
the appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of  their respective businesses  as described  in the
 
11

--------------------------------------------------------------------------------

 
 
Registration Statement and the Prospectus (the "Permits"), except where the
failure to possess, obtain or make the same would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any Subsidiary have received written notice of any proceeding
relating to revocation or modification of any such Permit or has any reason to
believe that such Permit will not be renewed in the ordinary course, except
where the failure to obtain any such renewal would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
u.   No Material Defaults. Neither the Company nor any Subsidiary has defaulted
on any installment on indebtedness for borrowed money or on any rental on one or
more long-term leases, which defaults, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The Company has not
filed a report pursuant to Section 13(a) or 15(d) of the Exchange Act since the
filing of its last Annual Report on Form 10-K, indicating that it (i) has failed
to pay any dividend or sinking fund installment on preferred stock or (ii) has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
v.   Certain Market Activities. Neither the Company, nor any Subsidiary, nor any
of their respective directors, officers or controlling persons has taken,
directly or indirectly, any action designed, or that has constituted or would
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Placement Shares.
w.   Broker/Dealer Relationships. Neither the Company nor any Subsidiary or any
related entities (i) is required to register as a "broker" or "dealer" in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a "person
associated with a member" or "associated person of a member" (within the meaning
set forth in the FINRA Manual).
x.   No Reliance. The Company has not relied upon the Distribution Agent or
legal counsel for the Distribution Agent for any legal, tax or accounting advice
in connection with the offering and sale of the Placement Shares.
y.   Taxes. The Company and the Subsidiaries have filed all federal, state,
local and foreign tax returns which have been required to be filed and paid all
taxes shown thereon through the date hereof, to the extent that such taxes have
become due and are not being contested in good faith, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.
Except as otherwise disclosed in or contemplated by the Registration Statement
or the Prospectus, no tax deficiency has been determined adversely to the
Company or any Subsidiary which has had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. The Company
has no knowledge of any federal, state or other governmental tax deficiency,
penalty or assessment which has been or might be asserted or threatened against
it which could have a Material Adverse Effect.
12

--------------------------------------------------------------------------------

 
 
z.   Title to Real and Personal Property. The Company and the Subsidiaries have
good and valid title in fee simple to all items of real property and good and
valid title to all personal property described in the Registration Statement or
Prospectus as being owned by them that are material to the businesses of the
Company or such Subsidiary, in each case free and clear of all liens,
encumbrances and claims, except those that (i) do not materially interfere with
the use made and proposed to be made of such property by the Company and the
Subsidiaries or (ii) would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. Any real property described in the
Registration Statement or Prospectus as being leased by the Company and the
Subsidiaries is held by them under valid, existing and enforceable leases,
except those that (A) do not materially interfere with the use made or proposed
to be made of such property by the Company or the Subsidiaries or (B) would not
be reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect.
aa.   Intellectual Property. The Company and the Subsidiaries own or possess
adequate enforceable rights to use all patents, patent applications, trademarks
(both registered and unregistered), service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) (collectively, the
"Intellectual Property"), necessary for the conduct of their respective
businesses as conducted as of the date hereof, except to the extent that the
failure to own or possess adequate rights to use such Intellectual Property
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; the Company and the Subsidiaries have not received any
written notice of any claim of infringement or conflict which asserted
Intellectual Property rights of others, which infringement or conflict, if the
subject of an unfavorable decision, would result in a Material Adverse Effect;
there are no pending, or to the Company's knowledge, threatened judicial
proceedings or interference proceedings against the Company or its Subsidiaries
challenging the Company's or any of its Subsidiary's rights in or to or the
validity of the scope of any of the Company's or any Subsidiary's patents,
patent applications or proprietary information; no other entity or individual
has any right or claim in any of the Company's or any of its Subsidiary's
patents, patent applications or any patent to be issued therefrom by virtue of
any contract, license or other agreement entered into between such entity or
individual and the Company or any Subsidiary or by any non-contractual
obligation, other than by written licenses granted by the Company or any
Subsidiary; the Company and the Subsidiaries have not received any written
notice of any claim challenging the rights of the Company or its Subsidiaries in
or to any Intellectual Property owned, licensed or optioned by the Company or
any Subsidiary which claim, if the subject of an unfavorable decision would
reasonably be expected to result in a Material Adverse Effect.
bb.   Environmental Laws. The Company and the Subsidiaries (i) are in compliance
with any and all applicable federal, state, local and foreign laws, rules,
regulations, decisions and orders relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (collectively, "Environmental Laws"); (ii) have received and are
in compliance with all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses as
described in the Registration Statement and the Prospectus; and (iii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except, in the case of any of clauses (i),
(ii) or (iii) above, for any such failure to comply or failure to receive
required permits, licenses, other approvals or liability as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
13

--------------------------------------------------------------------------------

 
 
cc.   Disclosure Controls. The Company maintains systems of internal accounting
controls designed to provide reasonable assurance that (i) transactions are
executed in accordance with management's general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management's general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company is not aware of any
material weaknesses in its internal control over financial reporting (other than
as set forth in the Registration Statement or the Prospectus). Since the date of
the latest audited financial statements of the Company included in the
Prospectus, there has been no change in the Company's internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company's internal control over financial reporting (as
defined in Exchange Act Rules 13a-15 and 15d-15)(other than as set forth in the
Registration Statement or the Prospectus). The Company has established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15 and
15d-15) for the Company and designed such disclosure controls and procedures to
ensure that material information relating to the Company and the Subsidiaries is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company's Annual Report on Form 10-K
or Quarterly Report on Form 10-Q, as the case may be, is being prepared. The
Company's certifying officers have evaluated the effectiveness of the Company's
disclosure controls and procedures and internal control over financial reporting
as of the last day of the Company's fiscal year most recently ended (such date,
the "Evaluation Date"). The Company presented in its Form 10-K for the fiscal
year most recently ended the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company's internal control over financial
reporting (as such term is defined in Item 307(b) of Regulation S-K under the
Securities Act) or, to the Company's knowledge, in other factors that could
significantly affect the Company's internal control over financial reporting.
dd.   Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or, to the knowledge of the Company, any of the Company's directors or
officers, in their capacities as such, to comply in all material respects with
any applicable provisions of the Sarbanes-Oxley Act and the rules and
regulations promulgated thereunder. Each of the principal executive officer and
the principal financial officer of the Company (or each former principal
executive officer of the Company and each former principal financial officer of
the Company as applicable) has made all certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act with respect to all reports, schedules, forms,
statements and other documents required to be filed by it or furnished by it to
the Commission during the past 12 months. For purposes of the preceding
sentence, "principal executive officer" and "principal financial officer" shall
have the meanings given to such terms in the Exchange Act Rules 13a-15 and
15d-15.
ee.   Finder's Fees. Neither the Company nor any Subsidiary has incurred any
liability for any finder's fees, brokerage commissions or similar payments in
connection with the transactions herein contemplated, except as may otherwise
exist with respect to the Distribution Agent pursuant to this Agreement.
 
14

--------------------------------------------------------------------------------

 
 
ff.   Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any Subsidiary exists or, to the knowledge of the Company, is
threatened which would reasonably be expected to result in a Material Adverse
Effect.
gg.   Investment Company Act. Neither the Company nor any Subsidiary is or,
after giving effect to the offering and sale of the Placement Shares, will be an
"investment company" or an entity "controlled" by an "investment company," as
such terms are defined in the Investment Company Act of 1940, as amended (the
"Investment Company Act").
hh.   Operations. The operations of the Company and the Subsidiaries are and
have been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions to which the Company or the Subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the "Money Laundering Laws"); and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.
ii.   Off-Balance Sheet Arrangements.There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its affiliates and any unconsolidated entity, including,
but not limited to, any structured finance, special purpose or limited purpose
entity (each, an "Off Balance Sheet Transaction") that could reasonably be
expected to affect materially the Company's liquidity or the availability of or
requirements for its capital resources, including those Off Balance Sheet
Transactions described in the Commission's Statement about Management's
Discussion and Analysis of Financial Conditions and Results of Operations
(Release Nos. 33-8056; 34-45321; FR-61), required to be described in the
Registration Statement or the Prospectus which have not been described as
required.
jj.   Compliance with Certain Banking Regulations. The Company has no knowledge
of any facts and circumstances, and has no reason to believe that any facts or
circumstances exist, that would cause the Bank: (i) to be deemed not to be in
satisfactory compliance with the Community Reinvestment Act ("CRA") and the
regulations promulgated thereunder or to be assigned a CRA rating by federal or
state banking regulators of lower than "satisfactory"; (ii) to be deemed to be
operating in violation, in any material respect, of the Bank Secrecy Act of 1970
(or otherwise known as the "Currency and Foreign Transactions Reporting Act"),
the USA Patriot Act (or otherwise known as "Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001"); or (iii) to be deemed not to be in satisfactory compliance, in any
material respect, with all applicable privacy of customer information
requirements contained in any federal and state privacy laws and regulations as
well as the provisions of all information security programs adopted by the
Bank.  The most recent regulatory rating given to the Bank as to compliance with
the CRA is "satisfactory."
 
 
15

--------------------------------------------------------------------------------

 
 
     kk.   Reports, Registrations and Statements. Since December 31, 2014, the
Company and each Subsidiary have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the Board of Governors of the Federal Reserve System (the "Federal
Reserve"), the FDIC, the Missouri Division, and any other applicable federal or
state securities or banking authorities, except where the failure to file any
such report, registration or statement would not reasonably be expected to
result in a Material Adverse Effect. All such reports and statements filed with
any such regulatory body or authority are collectively referred to herein as the
"Company Reports." As of their respective dates, the Company Reports complied as
to form in all material respects with all the rules and regulations promulgated
by the Federal Reserve, the FDIC, the Missouri Division, and any other
applicable federal or state securities or banking authorities, as the case may
be.
ll.   Adequate Capitalization. As of March 31, 2017, the Bank met or exceeded
the standards necessary to be considered "well capitalized" under the FDIC's
regulatory framework for prompt corrective action.
mm.   Agreements with Regulatory Agencies.  Each of the Company and the
Subsidiaries are in compliance in all material respects with all applicable laws
administered by and regulations of the U.S. Department of the Treasury, the
Federal Reserve, the FDIC, the Missouri Division and any other applicable
federal or state bank regulatory authority (collectively, the "Bank Regulatory
Authorities") with jurisdiction over the Company or a Subsidiary.  Except as
otherwise disclosed in the Registration Statement and the Prospectus, neither
the Company nor any Subsidiary  is a party to any written agreement, cease and
desist or consent order, or memorandum of understanding with, or a party to, any
commitment letter or similar undertaking to, or is subject to any order or
directive by, or is a recipient of an extraordinary supervisory letter, formal
or informal action, sanction, limitation or restriction nor has the Company or
any Subsidiary adopted any board resolutions at the request of, any Bank
Regulatory Authority (collectively, "Banking Enforcement Action") that restricts
materially the conduct of its business, or in any manner relates to its capital
adequacy, its credit policies or its management, nor have any of them been
advised by any Bank Regulatory Authority that it is contemplating issuing or
requesting (or is considering the appropriateness of issuing or requesting) any
such Banking Enforcement Action and there is no unresolved violation, criticism
or exception by any Bank Regulatory Authority with respect to any report or
statement relating to any examinations of the Company of any of its
Subsidiaries, which in any case specified in the foregoing clauses, to the
Company's or the Subsidiaries knowledge, is threatened, and with respect to any
such case specified in the foregoing clauses, is or would reasonably be expected
to be material to, the Company or any Subsidiary.
nn.   Fiduciary Accounts. Neither the Company nor the Bank exercises fiduciary
powers.
oo.   Mortgage Banking Business. Except as has not had and would not reasonably
be expected to result in a Material Adverse Effect:
 
16

--------------------------------------------------------------------------------

 
 
 
(i)   The Company and each of its Subsidiaries has complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any of its Subsidiaries satisfied, (A) all applicable federal, state
and local laws, rules and regulations with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any of its Subsidiaries and any Agency, Loan Investor or Insurer
(each as defined below), (C) the applicable rules, regulations, guidelines,
handbooks and other requirements of any Agency, Loan Investor or Insurer and (D)
the terms and provisions of any mortgage or other collateral documents and other
loan documents with respect to each mortgage loan; and
(ii)   No Agency, Loan Investor or Insurer has (A) claimed in writing that the
Company or any of its Subsidiaries has violated or has not complied with the
applicable underwriting standards with respect to mortgage loans sold by the
Company or any of its Subsidiaries to a Loan Investor or Agency, or with respect
to any sale of mortgage servicing rights to a Loan Investor, (B) imposed in
writing restrictions on the activities (including commitment authority) of the
Company or any of its Subsidiaries or (C) indicated in writing to the Company or
any of its Subsidiaries that it has terminated or intends to terminate its
relationship with the Company or any of its Subsidiaries for poor performance,
poor loan quality or concern with respect to the Company's or any of its
Subsidiaries' compliance with laws,
For purposes of this Section oo: (A) "Agency" means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the United States Department of
Veterans' Affairs, the Rural Housing Service of the U.S. Department of
Agriculture, the Small Business Association, or any other federal or state
agency with authority to (i) determine any investment, origination, lending or
servicing requirements with regard to mortgage loans originated, purchased or
serviced by the Company or any of its Subsidiaries or (ii) originate, purchase,
or service mortgage loans, or otherwise promote mortgage lending, including
state and local housing finance authorities; (B) "Loan Investor" means any
person (including an Agency) having a beneficial interest in any mortgage loan
originated, purchased or serviced by the Company or any of its Subsidiaries or a
security backed by or representing an interest in any such mortgage loan; and
(C) "Insurer" means a person who insures or guarantees for the benefit of the
mortgagee all or any portion of the risk of loss upon borrower default on any of
the mortgage loans originated, purchased or serviced by the Company or any of
its Subsidiaries, including the Federal Housing Administration, the United
States Department of Veterans' Affairs, the Rural Housing Service of the U.S.
Department of Agriculture and any private mortgage insurer, and providers of
hazard, title or other insurance with respect to such mortgage loans or the
related collateral.
 
17

--------------------------------------------------------------------------------

 
 
pp.   Risk Management Instruments. Except as has not had or would not reasonably
be expected to result in a Material Adverse Effect, since June 30, 2014, all
material derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company's own account, or for the
account of one or more of the Subsidiaries, were entered into by the Company (1)
only in the ordinary course of business in accordance in all material respects
with all applicable laws, rules, regulations and regulatory policies and (2)
with counterparties believed to be financially responsible at the time; and each
of them constitutes the valid and legally binding obligation of the Company or
one of the Subsidiaries, enforceable in accordance with its terms. Neither the
Company nor the Subsidiaries, nor, to the knowledge of the Company, any other
party thereto, is in breach of any of its material obligations under any such
agreement or arrangement
qq.   Underwriter Agreements. Other than with respect to this Agreement, the
Company is not a party to any agreement with an agent or underwriter for any
other "at-the-market" or continuous equity transaction.
rr.   ERISA. To the knowledge of the Company, each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and the Subsidiaries has been maintained in material
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the
Internal Revenue Code of 1986, as amended (the "Code"); no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred which would result in a material liability to the Company
with respect to any such plan excluding transactions effected pursuant to a
statutory or administrative exemption; and for each such plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
"accumulated funding deficiency" as defined in Section 412 of the Code has been
incurred, whether or not waived, and the fair market value of the assets of each
such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.
ss.   Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a "Forward-Looking Statement") contained in or incorporated by reference
into the Registration Statement and the Prospectus has been made or reaffirmed
without a reasonable basis or has been disclosed other than in good faith.
tt.   Margin Rules. Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System.
uu.   Insurance. The Company and the Subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as the Company and the
Subsidiaries reasonably believe are adequate for the conduct of their business
and as is reasonably believed by the Company and the Subsidiaries to be
customary for companies of similar size engaged in similar businesses in similar
industries.
 
18

--------------------------------------------------------------------------------

 
 
 
vv.   No Improper Practices. (i) Neither the Company nor, the Subsidiaries, nor
to the Company's knowledge, any of their respective directors or officers has,
in the past five years, made any unlawful contributions to any candidate for any
political office (or failed fully to disclose any contribution in violation of
law) or made any contribution or other payment to any official of, or candidate
for, any federal, state, municipal, or foreign office or other person charged
with similar public or quasi-public duty in violation of any law or of the
character required to be disclosed in the Prospectus; (ii) no relationship,
direct or indirect, exists between or among the Company or, to the Company's
knowledge, the Subsidiaries or any affiliate of any of them, on the one hand,
and the directors, officers and stockholders of the Company or the Subsidiaries,
on the other hand, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus that is not so described; (iii) no
relationship, direct or indirect, exists between or among the Company or, to the
Company's knowledge, the Subsidiaries or any affiliate of them, on the one hand,
and the directors, officers, stockholders or directors of the Company or the
Subsidiaries, on the other hand, that is required by the rules of FINRA to be
described in the Registration Statement and the Prospectus that is not so
described; (iv) there are no material outstanding loans or advances or material
guarantees of indebtedness by the Company or the Subsidiaries to or for the
benefit of any of their respective officers or directors or any of the members
of the families of any of them; and (v) the Company has not offered, or caused
any placement agent to offer, Common Stock to any person with the intent to
influence unlawfully (A) a customer or supplier of the Company or the
Subsidiaries to alter the customer's or supplier's level or type of business
with the Company or the Subsidiaries or (B) a trade journalist or publication to
write or publish favorable information about the Company or the Subsidiaries or
any of their respective products or services, and, (vi) neither the Company nor
the Subsidiaries nor any employee or agent of the Company or the Subsidiaries
has made any payment of funds of the Company or the Subsidiaries or received or
retained any funds in violation of any law, rule or regulation (including,
without limitation, the Foreign Corrupt Practices Act of 1977), which payment,
receipt or retention of funds is of a character required to be disclosed in the
Registration Statement or the Prospectus.
ww.   Status Under the Securities Act. The Company was not and is not an
ineligible issuer as defined in Rule 405 at the times specified in Rules 164 and
433 under the Securities Act in connection with the offering of the Placement
Shares.
xx.   No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
Issuer Free Writing Prospectus, as of its issue date and as of each Applicable
Time (as defined in Section 25 below), did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
incorporated document deemed to be a part thereof that has not been superseded
or modified. The foregoing sentence does not apply to statements in or omissions
from any Issuer Free Writing Prospectus based upon and in conformity with
written information furnished to the Company by the Distribution Agent
specifically for use therein.
yy.   No Conflicts. Neither the execution of this Agreement, nor the issuance,
offering or sale of the Placement Shares, nor the consummation of any of the
transactions contemplated herein and therein, nor the compliance by the Company
with the terms and provisions hereof and thereof will conflict with, or will
result in a breach of, any of the terms and provisions of, or has constituted or
will constitute a default under, or has resulted in or will result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to the terms of any contract or other agreement
to which the Company may be bound or to which any of the property or assets of
the Company is subject, except (i) such conflicts, breaches or defaults as may
have been waived and (ii) such conflicts, breaches and defaults that would not
reasonably be expected to have a Material Adverse Effect; nor will such action
result (x) in any
 
19

--------------------------------------------------------------------------------

 
 
violation of the provisions of the organizational or governing documents of the
Company, or (y) in any material violation of the provisions of any statute or
any order, rule or regulation applicable to the Company or of any court or of
any federal, state or other regulatory authority or other government body having
jurisdiction over the Company, except where such violation would not reasonably
be expected to have a Material Adverse Effect.
zz.   OFAC.
i.   The Company represents that, neither the Company nor any Subsidiary
(collectively, the "Entity") nor, to the knowledge of the Entity, any director,
officer, employee, agent, affiliate or representative of the Entity, is a
government, individual, or entity (in this paragraph (zz), "Person") that is, or
is owned or controlled by a Person that is:
(A)   the subject of any sanctions administered or enforced by the U.S.
Department of Treasury's Office of Foreign Assets Control ("OFAC"), the United
Nations Security Council ("UNSC"), the European Union ("EU"), Her Majesty's
Treasury ("HMT"), or other relevant sanctions authority (collectively,
"Sanctions"), nor
(B)   located, organized or resident in a country or territory that is the
subject of Sanctions.
ii.   The Entity represents and covenants that it will not, directly or
indirectly, knowingly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person:
(A)   to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions; or
(B)   in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
iii.   The Entity represents and covenants that, except as detailed in the
Prospectus, for the past 5 years, it has not knowingly engaged in, is not now
knowingly engaged in, and will not engage in, any dealings or transactions with
any Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.
aaa.   Reportable Transactions. Neither the Company nor any of its Subsidiaries
has participated in any reportable transaction, as defined in Treasury
Regulation Section 1.6011-4(b)(1).
 
20

--------------------------------------------------------------------------------

 
 
 
bbb.   Investment Securities. Each of the Company and its Subsidiaries has good
and marketable title to all securities held by it (except securities sold under
repurchase agreements or held in any fiduciary or agency capacity) free and
clear of any lien, claim, charge, option, encumbrance, mortgage, pledge or
security interest or other restriction of any kind, except to the extent such
securities are pledged in the ordinary course of business consistent with
prudent business practices to secure obligations of the Company or any of its
Subsidiaries and except for such defects in title or liens, claims, charges,
options, encumbrances, mortgages, pledges or security interests or other
restrictions of any kind that would not reasonably be expected to result in a
Material Adverse Effect. Such securities are valued on the books of the Company
and its subsidiaries in accordance with GAAP.
ccc.   Proprietary Trading by the Distribution Agent. The Company acknowledges
and agrees that the Distribution Agent has informed the Company that the
Distribution Agent may, to the extent permitted under the Securities Act and the
Exchange Act, purchase and sell Common Stock for its own account while this
Agreement is in effect, and shall be under no obligation to purchase securities
on a principal basis pursuant to this Agreement, except as otherwise agreed by
the Distribution Agent in the Placement Notice; provided, that no such purchase
or sales shall take place while a Placement Notice is in effect (except (i) as
agreed by the Company in the Placement Notice or (ii) to the extent the
Distribution Agent may engage in sales of Placement Securities purchased or
deemed purchased from the Company as a "riskless principal" or in a similar
capacity).
ddd.   Stock Transfer Taxes. On each Settlement Date, all stock transfer or
other taxes (other than income taxes) which are required to be paid in
connection with the sale and transfer of the Placement Shares to be sold
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been fully complied with
by the Company.
eee.   Tammcorp, Inc. Agreement and Plan of Merger.  Reference is hereby made to
that certain Agreement and Plan of Merger, dated as of January 11, 2017 (the
"Tammcorp Merger Agreement"), by and between the Company and Tammcorp, Inc.
("Tammcorp"). Nothing has come to the Company's attention that would cause it to
believe that the representations and warranties of each of the Company or
Tammcorp as set forth in the Tammcorp Merger Agreement are not true and correct
in all material respects (except for such representations and warranties subject
to a materiality qualifier, in which case such representations and warranties
are not true in all respects) or that the Company or Tammcorp will not comply
with all material covenants therein applicable to it. Nothing has come to the
Company's attention that would cause it to believe that the transactions
contemplated by the Tammcorp Merger Agreement will fail to be consummated.
Any certificate signed by an officer of the Company and delivered to the
Distribution Agent or to counsel for the Distribution Agent pursuant to or in
connection with this Agreement shall be deemed to be a representation and
warranty by the Company, as applicable, to the Distribution Agent as to the
matters set forth therein
7.   Covenants of the Company.  The Company covenants and agrees with the
Distribution Agent that:
 
21

--------------------------------------------------------------------------------

 
 
a.   Registration Statement Amendments. After the date of this Agreement and
during any period in which a prospectus relating to any Placement Shares is
required to be delivered by the Distribution Agent under the Securities Act
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act) (the "Prospectus Delivery Period") (i) the
Company will notify the Distribution Agent promptly of the time when any
subsequent amendment to the Registration Statement, other than documents
incorporated by reference or amendments not related to any Placement, has been
filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus
related to the Placement or for additional information related to the Placement,
(ii) the Company will prepare and file with the Commission, promptly upon the
Distribution Agent's request, any amendments or supplements to the Registration
Statement or Prospectus that, in the Distribution Agent's reasonable opinion,
may be necessary or advisable in connection with the distribution of the
Placement Shares by the Distribution Agent (provided, however, that the failure
of the Distribution Agent to make such request shall not relieve the Company of
any obligation or liability hereunder, or affect the Distribution Agent's right
to rely on the representations and warranties made by the Company in this
Agreement and provided, further, that the only remedy the Distribution Agent
shall have with respect to the failure to make such filing shall be to cease
making sales under this Agreement until such amendment or supplement is filed);
(iii) the Company will not file any amendment or supplement to the Registration
Statement or Prospectus relating to the Placement Shares or a security
convertible into the Placement Shares unless a copy thereof has been submitted
to the Distribution Agent within a reasonable period of time before the filing
and the Distribution Agent have not reasonably objected thereto (provided,
however, that (A) the failure of the Distribution Agent to make such objection
shall not relieve the Company of any obligation or liability hereunder, or
affect the Distribution Agent's right to rely on the representations and
warranties made by the Company in this Agreement and (B) the Company has no
obligation to provide the Distribution Agent any advance copy of such filing or
to provide the Distribution Agent an opportunity to object to such filing if the
filing does not name the Distribution Agent or is not related to the transaction
herein provided; and provided, further, that the only remedy the Distribution
Agent shall have with respect to the failure by the Company to obtain such
consent shall be to cease making sales under this Agreement) and the Company
will furnish to the Distribution Agent at the time of filing thereof a copy of
any document that upon filing is deemed to be incorporated by reference into the
Registration Statement or Prospectus, except for those documents available via
EDGAR; and (iv) the Company will cause each amendment or supplement to the
Prospectus to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act or, in the case of any
document to be incorporated therein by reference, to be filed with the
Commission as required pursuant to the Exchange Act, within the time period
prescribed (the determination to file or not file any amendment or supplement
with the Commission under this Section 7(a), based on the Company's reasonable
opinion or reasonable objections, shall be made exclusively by the Company).
b.   Notice of Commission Stop Orders. The Company will advise the Distribution
Agent, promptly after it receives notice or obtains knowledge thereof, of the
issuance or threatened issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued. The Company will advise the Distribution Agent promptly after it
receives any request by the Commission for any amendments  to  the 
Registration  Statement or  
 
22

--------------------------------------------------------------------------------

 
 
any amendment or supplements to the Prospectus or any Issuer Free Writing
Prospectus or for additional information related to the offering of the
Placement Shares or for additional information related to the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus.
c.   Delivery of Prospectus; Subsequent Changes. During the Prospectus Delivery
Period, the Company will comply with all requirements imposed upon it by the
Securities Act, as from time to time in force, and will file on or before their
respective due dates all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act, after giving effect to the periods provided by Rule 12b-25 under the
Exchange Act. If the Company has omitted any information from the Registration
Statement pursuant to Rule 430A under the Securities Act, it will use its
commercially reasonable efforts to comply with the provisions of and make all
requisite filings with the Commission pursuant to said Rule 430A and to notify
the Distribution Agent promptly of all such filings. If during the Prospectus
Delivery Period any event occurs as a result of which the Prospectus as then
amended or supplemented would include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances then existing, not misleading, or if during such
Prospectus Delivery Period it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify the Distribution Agent to suspend the offering of
Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance;
provided, however, that the Company may delay the filing of any amendment or
supplement, if in the judgment of the Company, it is in the best interest of the
Company.
d.   Listing of Placement Shares. During the Prospectus Delivery Period, the
Company will use its commercially reasonable efforts to cause the Placement
Shares to be listed on the Nasdaq Global Market and to qualify the Placement
Shares for sale under the securities laws of such jurisdictions in the United
States as the Distribution Agent reasonably designates and to continue such
qualifications in effect so long as required for the distribution of the
Placement Shares; provided, however, that the Company shall not be required in
connection therewith to qualify as a foreign corporation or dealer in securities
or file a general consent to service of process in any jurisdiction.
e.   Delivery of Registration Statement and Prospectus.  The Company will
furnish to the Distribution Agent and its counsel (at the reasonable expense of
the Company) copies of the Registration Statement, the Prospectus (including all
documents incorporated by reference therein) and all amendments and supplements
to the Registration Statement or Prospectus that are filed with the Commission
during the Prospectus Delivery Period (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as the Distribution Agent may from time to time reasonably request and, at the
Distribution Agent's request, will also furnish copies of the Prospectus to each
exchange or market on which sales of the Placement Shares may be made; provided,
however, that the Company shall not be required to furnish any document (other
than the Prospectus) to the Distribution Agent to the extent such document is
available on EDGAR.
 
23

--------------------------------------------------------------------------------

 
 
f.   Earnings Statement.  The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company's current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.
g.   Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled "Use of Proceeds."
h.   Notice of Other Sales. Without the prior written consent of the
Distribution Agent, the Company will not, directly or indirectly, offer to sell,
sell, contract to sell, grant any option to sell or otherwise dispose of any
Common Stock (other than the Placement Shares offered pursuant to this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock during the period
beginning on the date on which any Placement Notice is delivered to the
Distribution Agent hereunder and ending on the third (3rd) Trading Day
immediately following the final Settlement Date with respect to Placement Shares
sold pursuant to such Placement Notice (or, if the Placement Notice has been
terminated or suspended prior to the sale of all Placement Shares covered by a
Placement Notice, the date of such suspension or termination); and will not
directly or indirectly in any other "at-the-market" or continuous equity
transaction offer to sell, sell, contract to sell, grant any option to sell or
otherwise dispose of any Common Stock (other than the Placement Shares offered
pursuant to this Agreement) or securities convertible into or exchangeable for
Common Stock, warrants or any rights to purchase or acquire, Common Stock prior
to the termination of this Agreement; provided, however, that such restrictions
will not be required in connection with the Company's issuance or sale of (i)
Common Stock, options to purchase Common Stock or Common Stock issuable upon the
exercise of options, pursuant to any employee or director stock option or
benefits plan, stock ownership plan or dividend reinvestment plan (but not
Common Stock subject to a waiver to exceed plan limits in its dividend
reinvestment plan) of the Company whether now in effect or hereafter
implemented; (ii) Common Stock issuable upon conversion of securities or the
exercise of warrants, options or other rights in effect or outstanding, and
disclosed in filings by the Company available on EDGAR or otherwise in writing
to the Distribution Agent, (iii) Common Stock, or securities convertible into or
exercisable for Common Stock, offered and sold in a privately negotiated
transaction to vendors, customers, strategic partners or potential strategic
partners or other investors conducted in a manner so as not to be integrated
with the offering of Common Stock hereby and (iv) Common Stock, or securities
convertible into or exercisable for Common Stock, pursuant to any merger,
acquisition or similar agreement to which the Company is a party.
i.   Change of Circumstances. The Company will, at any time during the pendency
of a Placement Notice advise the Distribution Agent promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would alter or affect in any material respect any opinion, certificate, letter
or other document required to be provided to the Distribution Agent pursuant to
this Agreement.
 
24

--------------------------------------------------------------------------------

 
 
j.   Due Diligence Cooperation. During the term of this Agreement, the Company
will cooperate with any reasonable due diligence review conducted by the
Distribution Agent or its representatives in connection with the transactions
contemplated hereby, including, without limitation, providing information and
making available documents and senior corporate officers, during regular
business hours and at the Company's principal offices and via teleconference, as
the Distribution Agent may reasonably request.
k.   Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every filing under
Rule 424(b), a "Filing Date"), which prospectus supplement will set forth,
within the relevant period, the amount of Placement Shares sold through the
Distribution Agent, the Net Proceeds to the Company and the compensation payable
by the Company to the Distribution Agent with respect to such Placement Shares,
and (ii) deliver such number of copies of each such prospectus supplement to
each exchange or market on which such sales were effected as may be required by
the rules or regulations of such exchange or market.
l.   Representation Dates; Certificate. Each time during the term of this
Agreement that the Company:
i.   amends or supplements (other than a prospectus supplement relating solely
to an offering of securities other than the Placement Shares) the Registration
Statement or the Prospectus relating to the Placement Shares by means of a
post-effective amendment, sticker, or supplement but not by means of
incorporation of documents by reference into the Registration Statement or the
Prospectus relating to the Placement Shares;
ii.   files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);
iii.   files its quarterly reports on Form 10-Q under the Exchange Act; or
iv.   files a current report on Form 8-K containing amended financial
information (other than information "furnished" pursuant to Items 2.02 or 7.01
of Form 8-K or to provide disclosure pursuant to Item 8.01 of Form 8-K relating
to the reclassification of certain properties as discontinued operations in
accordance with Statement of Financial Accounting Standards No. 144) under the
Exchange Act;
(Each date of filing of one or more of the documents referred to in clauses i.
through iv. shall be a "Representation Date.")
the Company shall furnish the Distribution Agent (but in the case of clause iv
above only if the Distribution Agent determines that the information contained
in such Form 8-K is material) with a certificate, in the form attached hereto as
Exhibit 7(1). The requirement to provide a certificate under this Section 7(1)
shall be waived for any Representation Date occurring at a time at which no
Placement Notice is pending, which waiver shall continue until the earlier to
occur of the date the Company delivers  a Placement  Notice  hereunder  (which 
for  such calendar  quarter  shall  be considered  a  Representation  Date) and
 the  next  occurring
 
25

--------------------------------------------------------------------------------

 
 
Representation Date on which the Company files its annual report on Form 10-K.
Notwithstanding the foregoing, (i) upon the delivery of the first Placement
Notice hereunder and (ii) if the Company subsequently decides to sell Placement
Shares following a Representation Date when the Company relied on such waiver
and did not provide the Distribution Agent with a certificate under this Section
7(1), then before the Distribution Agent sells any Placement Shares, the Company
shall provide the Distribution Agent with a certificate, in the form attached
hereto as Exhibit 7(1), dated the date of the Placement Notice.
m.   Legal Opinion. On or prior to the date of the first Placement Notice given
hereunder the Company shall cause to be furnished to the Distribution Agent
written opinions and a negative assurance letter of Silver, Freedman, Taff &
Tiernan LLP ("Company Counsel"), or other counsel reasonably satisfactory to the
Distribution Agent, each in form and substance reasonably satisfactory to the
Distribution Agent. Thereafter, within five (5) Trading Days of each
Representation Date with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit 7(l) for which no waiver is
applicable, and not more than once per calendar quarter, the Company shall cause
to be furnished to the Distribution Agent a written letter of Company Counsel in
form and substance reasonably satisfactory to the Distribution Agent, to relate
to the Registration Statement and the Prospectus as then amended or
supplemented; provided that, in lieu of such opinions and negative assurance for
subsequent periodic filings under the Exchange Act, counsel may furnish the
Distribution Agent with a letter (a "Reliance Letter") to the effect that the
Distribution Agent may rely on the opinion and negative assurance letter
previously delivered under this Section 7(m) to the same extent as if it were
dated the date of such letter (except that opinions and statements in such prior
letter shall be deemed to relate to the Registration Statement and the
Prospectus as amended or supplemented as of the date of the Reliance Letter)
n.   Comfort Letter. On or prior to the date of the first Placement Notice given
hereunder and within five (5) Trading Days after each subsequent Representation
Date, other than pursuant to Section 7(l)(iv), the Company shall cause its
independent accountants to furnish the Distribution Agent letters (the "Comfort
Letters"), dated the date the Comfort Letter is delivered, which shall meet the
requirements set forth in this Section 7(n); provided, that if requested by the
Distribution Agent, the Company shall cause a Comfort Letter to be furnished to
the Distribution Agent within ten (10) Trading Days of such request following
the date of occurrence of any restatement of the Company's financial statements.
The Comfort Letter from the Company's independent accountants shall be in a form
and substance reasonably satisfactory to the Distribution Agent, (i) confirming
that they are an independent public accounting firm within the meaning of the
Securities Act and the PCAOB, (ii) stating, as of such date, the conclusions and
findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants' "comfort letters" to underwriters in
connection with registered public offerings (the first such letter, the "Initial
Comfort Letter") and (iii) updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.
 
26

--------------------------------------------------------------------------------

 
 
o.   Market Activities. Neither the Company, nor any Subsidiary, nor any of
their respective directors, officers or controlling persons will, directly or
indirectly, (i) take any action designed to cause or result in, or that
constitutes or would reasonably be expected to constitute, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of Common Stock or (ii) sell, bid for, or purchase Common Stock in
violation of Regulation M, or pay anyone any compensation for soliciting
purchases of the Placement Shares other than the Distribution Agent.
p.   Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor the Subsidiaries will be
or become, at any time prior to the termination of this Agreement, required to
register as an "investment company," as such term is defined in the Investment
Company Act.
q.   No Offer to Sell. Other than an Issuer Free Writing Prospectus approved in
advance by the Company and the Distribution Agent in its capacity as agent
hereunder pursuant to Section 23, neither the Distribution Agent nor the Company
(including its agents and representatives, other than the Distribution Agent in
its capacity as such) will make, use, prepare, authorize, approve or refer to
any written communication (as defined in Rule 405), required to be filed with
the Commission, that constitutes an offer to sell or solicitation of an offer to
buy Placement Shares hereunder.
r.   Sarbanes-Oxley Act. The Company will maintain and keep accurate books and
records reflecting its assets and maintain internal accounting controls in a
manner designed to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and including those policies and procedures
that (i) pertain to the maintenance of records that in reasonable detail
accurately and fairly reflect the transactions and dispositions of the assets of
the Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company's consolidated financial
statements in accordance with GAAP, (iii) that receipts and expenditures of the
Company are being made only in accordance with management's and the Company's
directors' authorization, and (iv) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the Company's assets that could have a material effect on its financial
statements. The Company will maintain such controls and other procedures,
including, without limitation, those required by Sections 302 and 906 of the
Sarbanes-Oxley Act, and the applicable regulations thereunder that are designed
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission's
rules and forms, including, without limitation, controls and procedures designed
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is accumulated and
communicated to the Company's management, including its principal executive
officer and principal financial officer, or persons performing similar
functions, as appropriate to allow timely decisions regarding required
disclosure and to ensure that material information relating to the Company or
the Subsidiaries is made known to them by others within those entities,
particularly during the period in which such periodic reports are being
prepared.
 
27

--------------------------------------------------------------------------------

 
 
8.   Representations and Covenants of the Distribution Agent The Distribution
Agent represents and warrants that it is duly registered as a broker-dealer
under FINRA, the Exchange Act and the applicable statutes and regulations of
each state in which the Placement Shares will be offered and sold, except such
states in which the Distribution Agent is exempt from registration or such
registration is not otherwise required. The Distribution Agent shall continue,
for the term of this Agreement, to be duly registered as a broker-dealer under
FINRA, the Exchange Act and the applicable statutes and regulations of each
state in which the Placement Shares will be offered and sold, except such states
in which it is exempt from registration or such registration is not otherwise
required, during the term of this Agreement.  The Distribution Agent shall
comply with all applicable law and regulations, including but not limited to
Regulation M, in connection with the transactions contemplated by this
Agreement, including the issuance and sale through the Distribution Agent of the
Placement Shares.
9.   Payment of Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation, filing, including any fees required by the Commission, and printing
of the Registration Statement and Prospectus (including financial statements and
exhibits) as originally filed and of each amendment and supplement thereto and
each Free Writing Prospectus, in such number as the Distribution Agent shall
deem reasonably necessary, (ii) the printing and delivery to the Distribution
Agent of this Agreement and such other documents as may be required in
connection with the offering, purchase, sale, issuance or delivery of the
Placement Shares, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Placement Shares to the Distribution Agent,
including any stock or other transfer taxes and any capital duties, stamp duties
or other duties or taxes payable upon the sale, issuance or delivery of the
Placement Shares to the Distribution Agent, (iv) the fees and disbursements of
the counsel, accountants and other advisors to the Company, (v) the fees and
expenses of the transfer agent and registrar for the Common Stock, (vi) the
filing fees incident to any review by FINRA of the terms of the sale of the
Placement Shares, and (vii) the fees and expenses incurred in connection with
the listing of the Placement Shares on the Nasdaq Global Market.  The Company
will also reimburse the Distribution Agent for the reasonable fees and
disbursements of counsel to the Distribution Agent in connection with the
transactions contemplated by this Agreement; provided that the aggregate amount
of such reimbursable fees shall not exceed $50,000 without the Company's prior
written consent.
10.   Conditions to the Distribution Agent's Obligations. The obligations of the
Distribution Agent hereunder with respect to a Placement will be subject to the
continuing accuracy and completeness of the representations and warranties made
by the Company herein, to the due performance by the Company of its obligations
hereunder, in each case, based on the standards set forth in the Form of
Representation Date Certificate attached hereto as Exhibit 7(1), to the
completion by the Distribution Agent of a due diligence review satisfactory to
it in its reasonable judgment, and to the continuing satisfaction (or waiver by
the Distribution Agent in its sole discretion) of the following additional
conditions:
a.   Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.
 
28

--------------------------------------------------------------------------------

 
 
b.   No Material Notices. None of the following events shall have occurred and
be continuing: (i) receipt by the Company of any request for additional
information from the Commission or any other federal or state governmental
authority during the period of effectiveness of the Registration Statement, the
response to which would require any post-effective amendments or supplements to
the Registration Statement or the Prospectus; (ii) the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or receipt by the Company of any notification
threatening any proceeding for such purpose; or (iv) the occurrence of any event
that makes any material statement made in the Registration Statement or the
Prospectus or any material document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in the Registration Statement, the Prospectus or documents so
that, in the case of the Registration Statement, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading and, that in the case of the Prospectus, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
c.   No Misstatement or Material Omission. The Distribution Agent shall not have
advised the Company that the Registration Statement or Prospectus, or any
amendment or supplement thereto, contains an untrue statement of fact that in
the Distribution Agent's reasonable opinion is material, or omits to state a
fact that in the Distribution Agent's reasonable opinion is material and is
required to be stated therein or is necessary to make the statements therein not
misleading.
d.   Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company's reports filed with the Commission, there shall not have been any
Material Adverse Effect, or any development that could reasonably be expected to
cause a Material Adverse Effect, or a downgrading in or withdrawal of the rating
assigned to any of the Company's securities (other than asset backed securities)
by any "nationally recognized statistical rating organization," as such term is
defined for purposes of Rule 436(g)(2 ) under the Securities Act, or a public
announcement by any such organization that it has under surveillance or review
its rating of any of the Company's securities (other than asset backed
securities), the effect of which, in the case of any such action by such rating
organization described above, in the reasonable judgment of the Distribution
Agent (without relieving the Company of any obligation or liability it may
otherwise have), is so material as to make it impracticable or inadvisable to
proceed with the offering of the Placement Shares on the terms and in the manner
contemplated in the Prospectus.
e.   Legal Opinion. The Distribution Agent shall have received the opinions and
negative assurances of Company Counsel required to be delivered pursuant Section
7(m) on or before the date on which such delivery of such opinions are required
pursuant to Section 7(m).
f.   Comfort Letter. The Distribution Agent shall have received the Comfort
Letter required to be delivered pursuant Section 7(n) on or before the date on
which such delivery of such letter is required pursuant to Section 7(n).
 
29

--------------------------------------------------------------------------------

 
 
g.   Representation Certificate. The Distribution Agent shall have received the
certificate required to be delivered pursuant to Section 7(1) on or before the
date on which delivery of such certificate is required pursuant to Section 7(1).
h.   Secretary's Certificate.  On or prior to the first Representation Date, the
Distribution Agent shall have received a certificate, signed on behalf of the
Company by its corporate Secretary, in form and substance reasonably
satisfactory to the Distribution Agent and its counsel.
i.   No Suspension. Trading in the Common Stock shall not have been suspended on
the Nasdaq Global Market and the Common Stock shall not have been delisted from
the Nasdaq Global Market.
j.   Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(1) or from time to time upon the Distribution
Agent's reasonable request, the Company shall have furnished to the Distribution
Agent such appropriate further information, certificates and documents as the
Distribution Agent may reasonably request, including a certificate, in form and
substance reasonably satisfactory to the Company and the Distribution Agent,
executed by the Chief Financial Officer of the Company certifying specified
financial information. All such opinions, certificates, letters and other
documents will be in compliance with the provisions hereof. The Company will
furnish the Distribution Agent with such conformed copies of such opinions,
certificates, letters and other documents as the Distribution Agent shall
reasonably request.
k.   Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.
l.   Approval for Listing. The Placement Shares shall either have been approved
for listing on the Nasdaq Global Market, subject only to notice of issuance, or
the Company shall have filed an application for listing of the Placement Shares
on the Nasdaq Global Market at, or prior to, the issuance of any Placement
Notice.
m.   No Termination Event. There shall not have occurred any event that would
permit the Distribution Agent to terminate this Agreement pursuant to Section
13(a).
11.   Indemnification and Contribution.
a.   Company Indemnification. The Company agrees to indemnify and hold
harmless the Distribution Agent, its partners, members, directors, officers,
employees and agents and each person, if any, who controls the Distribution
Agent within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act as follows:
 
30

--------------------------------------------------------------------------------

 
 
i.   against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, arising out of or based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact included in any related Issuer Free
Writing Prospectus or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;
ii.   against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 11(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and
iii.   against any and all expense whatsoever, as incurred (including the
reasonable fees and disbursements of counsel), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above, provided, however, that
the indemnity agreement in this Section 11(a) shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by the Distribution Agent expressly for use in the Registration
Statement (or any amendment thereto), or in any related Issuer Free Writing
Prospectus or the Prospectus (or any amendment or supplement thereto).
b.   Indemnification by the Distribution Agent.  The Distribution Agent agrees
to indemnify and hold harmless the Company and its directors and each officer of
the Company who signed the Registration Statement, and each person, if any, who
(i) controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act or (ii) is controlled by or is under common
control with the Company against any and all loss, liability, claim, damage and
expense described in the indemnity contained in Section 11(a), as incurred, but
only with respect to untrue statements or omissions, or alleged untrue
statements or omissions, made in the Registration Statement (or any amendments
thereto) or in any related Issuer Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto) in reliance upon and in conformity with
information relating to the Distribution Agent and furnished to the Company in
writing by the Distribution Agent expressly for use therein.
 
31

--------------------------------------------------------------------------------

 
 
c.   Procedure. Any party that proposes to assert the right to be indemnified
under this Section 11 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 11, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 11 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 11 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict exists (based on
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (4) the indemnifying party has not in fact employed counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
reasonable fees, disbursements and other charges will be reimbursed by the
indemnifying party promptly after the indemnifying party receives a written
invoice relating to such fees, disbursements and other charges in reasonable
detail. An indemnifying party will not, in any event, be liable for any
settlement of any action or claim effected without its written consent. No
indemnifying party shall, without the prior written consent of each indemnified
party, settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 11 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent (1) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (2) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.
 
32

--------------------------------------------------------------------------------

 
 
d.   Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 11 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or the Distribution Agent,
the Company and the Distribution Agent will contribute to the total losses,
claims, liabilities, expenses and damages (including any investigative, legal
and other expenses reasonably incurred in connection with, and any amount paid
in settlement of, any action, suit or proceeding or any claim asserted, but
after deducting any contribution received by the Company from persons other than
the Distribution Agent, such as persons who control the Company within the
meaning of the Securities Act or the Exchange Act, officers of the Company who
signed the Registration Statement and directors of the Company, who also may be
liable for contribution) to which the Company and the Distribution Agent may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Distribution Agent on
the other hand. The relative benefits received by the Company on the one hand
and the Distribution Agent on the other hand shall be deemed to be in the same
proportion as the total Net Proceeds from the sale of the Placement Shares
(before deducting expenses) received by the Company bear to the total
compensation received by the Distribution Agent (before deducting expenses) from
the sale of Placement Shares on behalf of the Company. If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and the Distribution Agent, on the other hand, with respect to the statements or
omission that resulted in such loss, claim, liability, expense or damage, or
action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering.  Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or the Distribution
Agent, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Distribution Agent agree that it would not be just and
equitable if contributions pursuant to this Section 11(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 11(d) shall be deemed to include, for the purpose of this Section 11(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 11(c) hereof. Notwithstanding the foregoing
provisions of this Section 11(d), the Distribution Agent shall not be required
to contribute any amount in excess of the commissions received by it under this
Agreement and no person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation. For
purposes of this Section 11(d), any person who controls a party to this
Agreement within the meaning of the Securities Act or the Exchange Act, and any
officers, directors, partners, employees or agents of the Distribution Agent,
will have the same rights to contribution as that party, and each officer and
director of the Company who signed the Registration Statement will have the same
rights to contribution as the Company, subject in each case to the  provisions 
hereof. Any party entitled  to contribution,  promptly  after  receipt of
 
33

--------------------------------------------------------------------------------

 
 
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 11(d), will notify any
such party or parties from whom contribution may be sought, but the omission to
so notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 11(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 11(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 11(c) hereof.
12.   Representations and Agreements to Survive Delivery.  The indemnity and
contribution agreements contained in Section 11 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered by the Company pursuant hereto shall survive, as of their respective
dates, regardless of (i) any investigation made by or on behalf of the
Distribution Agent, any controlling persons, or the Company (or any of their
respective officers, directors or controlling persons), (ii) delivery and
acceptance of the Placement Shares and payment therefor or (iii) any termination
of this Agreement.
13.   Termination.
a.   The Distribution Agent may terminate this Agreement, by notice to the
Company, as hereinafter specified at any time (1) if there has been, since the
time of execution of this Agreement or since the date as of which information is
given in the Prospectus, any Material Adverse Effect, or any development that is
reasonably likely to have a Material Adverse Effect or, in the sole judgment of
the Distribution Agent, is material and adverse and makes it impractical or
inadvisable to market the Placement Shares or to enforce contracts for the sale
of the Placement Shares, (2) if there has occurred any material adverse change
in the financial markets in the United States or the international financial
markets, any outbreak of hostilities or escalation thereof or other calamity or
crisis or any change or development involving a prospective change in national
or international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Distribution
Agent, impracticable or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (3) if trading in the Common
Stock has been suspended or limited by the Commission or the Nasdaq Global
Market, or if trading generally on the New York Stock Exchange or the Nasdaq has
been suspended or limited, or minimum prices for trading have been fixed on the
New York Stock Exchange or the Nasdaq, (4) if any suspension of trading of any
securities of the Company on any exchange or in the over-the-counter market
shall have occurred and be continuing, (5) if a major disruption of securities
settlements or clearance services in the United States shall have occurred and
be continuing, or (6) if a banking moratorium has been declared by either U.S.
Federal or New York authorities. Any such termination shall be without liability
of any party to any other party except that the provisions of Section 9 (Payment
of Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) hereof
shall remain in full force and effect notwithstanding such termination. If the
Distribution Agent elects to terminate this Agreement as provided in this
Section 13(a), the Distribution Agent shall provide the required notice as
specified in Section 14 (Notices).
 
34

--------------------------------------------------------------------------------

 
 
b.   The Company shall have the right, by giving ten (10) days notice as
specified in Section 14 (Notices) to terminate this Agreement in its sole
discretion at any time after the date of this Agreement. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 9 (Payment of Expenses), Section 11 (Indemnification and
Contribution), Section 12 (Representations and Agreements to Survive Delivery),
Section 18 (Governing Law and Time; Waiver of Jury Trial) and Section 19
(Consent to Jurisdiction) hereof shall remain in full force and effect
notwithstanding such termination.
c.   The Distribution Agent shall have the right, by giving ten (10) days notice
as specified in Section 14 (Notices) to terminate this Agreement in its sole
discretion at any time after the date of this Agreement. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 9 (Payment of Expenses), Section 11 (Indemnification and
Contribution), Section 12 (Representations and Agreements to Survive Delivery),
Section 18 (Governing Law and Time; Waiver of Jury Trial) and Section 19
(Consent to Jurisdiction) hereof shall remain in full force and effect
notwithstanding the termination.
d.   Unless earlier terminated pursuant to this Section 13, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through the Distribution Agent on the terms and subject to the conditions
set forth herein except that the provisions of Section 9 (Payment of Expenses),
Section 11 (Indemnification and Contribution), Section 12 (Representations and
Agreements to Survive Delivery), Section 18 (Governing Law and Time; Waiver of
Jury Trial) and Section 19 (Consent to Jurisdiction) hereof shall remain in full
force and effect notwithstanding such termination.
e.   This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 13(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 9 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) shall
remain in full force and effect. Upon termination of this Agreement, the Company
shall not have any liability to the Distribution Agent for any discount,
commission or other compensation with respect to any Placement Shares not
otherwise sold by a Distribution Agent under this Agreement.
f.   Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Distribution Agent or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.
14.   Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to the Distribution
Agent, shall be delivered to:
 
35

--------------------------------------------------------------------------------

 
 


Keefe, Bruyette & Woods, Inc.
787 Seventh Avenue
4th Floor
New York, New York 10019
Attention: General Counsel
Facsimile: (212) 541-6668


with a copy to:


Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, Illinois, 60606
Attention: Robert Fleetwood
Email: robert.fleetwood@bfkn.com
and if to the Company, shall be delivered to:


Southern Missouri Bancorp, Inc.
2991 Oak Grove Road
Poplar Bluff, Missouri 63902
Attention: Greg A. Steffens
Telephone: (573) 778-1801
Email: gsteffens@bankwithsouthern.com


with a copy to:


Silver, Freedman, Taff & Tiernan LLP
3299 K Street, NW, Suite 100
Washington, D.C. 20007
Attention: Martin L. Meyrowitz, P.C.
Telephone: (202) 295-4527
Email: mey@sfttlaw.com
Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally, by email, or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day or, if
such day is not a Business Day, on the next succeeding Business Day, (ii) on the
next Business Day after timely delivery to a nationally-recognized overnight
courier and (iii) on the Business Day actually received if deposited in the U.S.
mail (certified or registered mail, return receipt requested, postage prepaid).
For purposes of this Agreement, "Business Day" shall mean any day on which the
New York Stock Exchange, the Nasdaq and commercial banks in the City of New York
are open for business.
 
36

--------------------------------------------------------------------------------

 
 
An electronic communication ("Electronic Notice") shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form ("Nonelectronic Notice") which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.
15.   Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company, the Distribution Agent and their respective
successors and the affiliates, controlling persons, officers and directors
referred to in Section 11 hereof. References to any of the parties contained in
this Agreement shall be deemed to include the successors and permitted assigns
of such party. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party.
16.   Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share consolidation, stock split, stock dividend, corporate
domestication or similar event effected with respect to the Placement Shares.
17.   Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and the Distribution Agent. In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable as written by a court of
competent jurisdiction, then such provision shall be given full force and effect
to the fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.
18.   GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME. THE COMPANY AND THE DISTRIBUTION AGENT EACH HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
37

--------------------------------------------------------------------------------

 
 
19.   CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
20.   Use of Information. The Distribution Agent may not use any information
gained in connection with this Agreement and the transactions contemplated by
this Agreement, including due diligence, to advise any party with respect to
transactions not expressly approved by the Company.
21.   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission or email transmission
in the form of a .pdf attachment.
22.   Effect of Headings.  The section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.
23.   Permitted Free Writing Prospectuses.  The Company represents and warrants
that it has not made, and agrees that unless it obtains the prior written
consent of the Distribution Agent that it will not make, and the Distribution
Agent represents and warrants that is has not made, and agrees that unless it
obtains the prior written consent of the Company that it will not make any offer
relating to the Placement Shares that would constitute an Issuer Free Writing
Prospectus, or that would otherwise constitute a "free writing prospectus," as
defined in Rule 405, required to be filed with the Commission. Any such free
writing prospectus consented to by the Distribution Agent or by the Company, as
the case may be, is hereinafter referred to as a "Permitted Free Writing
Prospectus." The Company represents and warrants that it has treated and agrees
that it will treat each Permitted Free Writing Prospectus as an "issuer free
writing prospectus," as defined in Rule 433, and has complied and will comply
with the requirements of Rule 433 applicable to any Permitted Free Writing
Prospectus, including timely filing with the Commission where required,
legending and record keeping. For the purposes of clarity, the parties hereto
agree that all free writing prospectuses, if any, listed in Exhibit 23 hereto
are Permitted Free Writing Prospectuses.
 
38

--------------------------------------------------------------------------------

 
 
24.   Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:
a.   the Distribution Agent is acting solely as agent in connection with the
public offering of the Placement Shares and in connection with each transaction
contemplated by this Agreement and the process leading to such transactions, and
no fiduciary or advisory relationship between the Company or any of its
respective affiliates, stockholders (or other equity holders), creditors or
employees or any other party, on the one hand, and the Distribution Agent, on
the other hand, has been or will be created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether or not the
Distribution Agent has advised or is advising the Company on other matters, and
the Distribution Agent has no obligation to the Company with respect to the
transactions contemplated by this Agreement except the obligations expressly set
forth in this Agreement;
b.   it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;
c.   the Distribution Agent has not provided any legal, accounting, regulatory
or tax advice with respect to the transactions contemplated by this Agreement
and it has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate;
d.   it is aware that the Distribution Agent and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and the Distribution Agent has no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship or otherwise; and
e.   it waives, to the fullest extent permitted by law, any claims it may have
against the Distribution Agent for breach of fiduciary duty or alleged breach of
fiduciary duty in connection with the sale of Placement Shares under this
Agreement and agrees that the Distribution Agent shall not have any liability
(whether direct or indirect, in contract, tort or otherwise) to it in respect of
such a fiduciary duty claim or to any person asserting a fiduciary duty claim on
its behalf or in right of it or the Company, employees or creditors of Company,
other than in respect of the Distribution Agent's obligations under this
Agreement and to keep information provided by the Company to the Distribution
Agent and their counsel confidential to the extent not otherwise
publicly-available.
25.   Definitions.
As used in this Agreement, the following terms have the respective meanings set
forth below:
"Applicable Time" means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.
"Issuer Free Writing Prospectus" means any "issuer free writing prospectus," as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a "road show" that is a
"written communication" within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company's records pursuant to Rule 433(g).
 
39

--------------------------------------------------------------------------------

 
 
"Rule 172," "Rule 405," "Rule 415," "Rule 424," "Rule 424(b)," "Rule 430B," and
"Rule 433" refer to such rules under the Securities Act.
All references in this Agreement to financial statements and schedules and other
information that is "contained," "included" or "stated" in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be; provided, however, that any information that
has been "furnished" to rather than "filed" with the Commission under applicable
Commission rules shall not be deemed to be included, unless otherwise
specifically provided for herein.
All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
"supplements" to the Prospectus shall include, without limitation, any
supplements, "wrappers" or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Distribution
Agent outside of the United States.
[Remainder of the page intentionally left blank]


 
 
 
 
 
 
 
 
40

--------------------------------------------------------------------------------


 




If the foregoing correctly sets forth the understanding between the Company and
the Distribution Agent, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between the
Company and the Distribution Agent.
 
 

   
Very truly yours,
         
SOUTHERN MISSOURI BANCORP, INC.
               
By:
/s/ Greg A. Steffens
     
Name:  Greg A. Steffens
     
Title:    President and Chief Executive
     
              Officer
                   
ACCEPTED as of the date first-above written:
         
KEEFE, BRUYETTE & WOODS, INC.
                   
By:
/s/ Victor Sack       
Name:  Victor Sack
     
Title:     Managing Director
               

 
 
 
 
 
 
 
41

--------------------------------------------------------------------------------

 
 
 


SCHEDULE 1




_______________________________


FORM OF PLACEMENT NOTICE
_______________________________







From:
Southern Missouri Bancorp, Inc.
   
To:
Keefe, Bruyette & Woods, Inc.
   
Attention:
[  ]
   
Subject:
At Market Issuance--Placement Notice
   
Date:
___________, 20___

Gentlemen:
Pursuant to the terms and subject to the conditions contained in the At Market
Issuance Sales Agreement between Southern Missouri Bancorp, Inc., a Missouri
corporation (the "Company"), and Keefe, Bruyette & Woods, Inc. ("KBW") or the
"Distribution Agent"),  dated _________ __, 2017, the Company hereby requests
that KBW sell up to [_______] shares of the Company's Common Stock, no par value
per share, at a minimum market price of $per share, during the time period
beginning [month, day, time] and ending [month, day, time].
 
 
 
 

--------------------------------------------------------------------------------

 

 


SCHEDULE 2




_______________________________


COMPENSATION
_______________________________



The Company shall pay to the Distribution Agent in cash, upon each sale of
Placement Shares pursuant to this Agreement, an amount equal to 2.50% of the
gross proceeds from each sale of Placement Shares.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 


SCHEDULE 3




_______________________________


NOTICE PARTIES
_______________________________




The Company


Greg A. Steffens, President and Chief Executive Officer
Matthew T. Funke, Executive Vice President and Chief Financial Officer






KBW


Lisa J. Schultz, Managing Director and Co-Head of Equity Capital Markets
Michael C. Garea, Managing Director
Jim Crotty, Director
Andrew Fenwick, Director
Cole Spruyt, Analyst
Karen Gao, Analyst
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE 6(g)




________________________


SUBSIDIARIES
________________________








Southern Bank


 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 


EXHIBIT 7(1)


Form of Representation Date Certificate
_______________, 20___
This Representation Date Certificate (this "Certificate") is executed and
delivered in connection with Section 7(1) of the At  Market Issuance Sales
Agreement (the "Agreement"), dated _______ __, 2017, and entered into between
Southern Missouri Bancorp, Inc., a Missouri corporation (the "Company") and
Keefe, Bruyette & Woods, Inc. ("KBW" or the "Distribution Agent"). All
capitalized terms used but not defined herein shall have the meanings given to
such terms in the Agreement.
The Company hereby certifies as follows:
1.   As of the date of this Certificate (i) the Registration Statement does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading and (ii) neither the Registration Statement nor the
Prospectus contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (iii) no event has occurred as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein not untrue or misleading for this paragraph 1 to be true.
2.   The representations and warranties of the Company in Section 6 of the
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof with the same force and effect as
if expressly made on and as of the date hereof except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date.
3.   Except as waived by the Distribution Agent in writing, each of the
covenants required to be performed by the Company in the Agreement on or prior
to the date of the Agreement, this Representation Date, and each such other date
prior to the date hereof as set forth in the Agreement, has been duly, timely
and fully performed in all material respects and each condition required to be
complied with by the Company on or prior to the date of the Agreement, this
Representation Date, and each such other date prior to the date hereof as set
forth in the Agreement has been duly, timely and fully complied with in all
material respects.
4.   Subsequent to the date of the most recent financial statements in the
Prospectus to the date of this Certificate, and except as described in the
Prospectus, including Incorporated Documents, there has been no Material Adverse
Effect.
 
 

--------------------------------------------------------------------------------

 
 
5.   The Company has not received, and has no notice of, any order of the
Commission or other governmental authority preventing or suspending the use of
the Registration Statement, or threatening or instituting proceedings for that
purpose.
6.   The Company has not received, and has no notice of, any order suspending
the qualification or registration of the Placement Shares under the securities
or Blue Sky laws of any jurisdiction, or threatening or instituting proceedings
for that purpose.
The undersigned has executed this Officer's Certificate as of the date first
written above.

 
SOUTHERN MISSOURI BANCORP, INC.
       
By:
         
Name:
         
Title:
 

 
 
 

 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 






EXHIBIT 23




Permitted Issuer Free Writing Prospectuses


None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 